DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, US-20100123839, in view of Hsu, US-20070176883, and in further view of Singhar, US-20120288139.
In regards to claim 1, the associated method claim 12, and the associated on-transitory computer readable medium claim 20, Lu discloses a head wearable device (HWD) suitable to be worn by a user (Par. 0013 utilizing the LCD in a head mounted display), said HWD comprising: a head tracker configured to track a line of sight (LOS) of the user (Fig, 1, 110 head position sensor); a near eye display (NED) (Fig. 1, 108 display screen; Par. 0013 utilizing the LCD in a head mounted display).
Lu does not disclose expressly a near eye display (NED) comprising: a plurality of transistors groups forming a pixel array of said display, wherein the transistors groups are independently controllable; a plurality of backlight units, forming a backlight surface of said display; a data refresh module configured to periodically refresh data at said groups of transistors, at a specified order, over time; and a backlight control module configured to dim the backlight units that spatially overlap one or more of the transistor groups whenever the data at said transistor groups is being refreshed by said data refresh module, wherein the backlight control module is further configured to change at least one of: a frequency and a location of the dimmed backlight units; and a computer processor coupled to the tracker and the NED, wherein the processor receives the LOS of the user and further configured to instruct the backlight control module to change at least one of: the frequency and the location of the dimmed backlight units, based on the LOS of the user.
Hsu discloses said display device comprising: a display (Fig. 6, display panel 610) comprising: a plurality of transistors groups forming a pixel array of said display, wherein the transistors groups are independently controllable (Fig. 6, data and scan lines of display panel 610 create a matrix, wherein a scan line of pixels is a transistor group); a plurality of backlight units, forming a backlight surface of said display (Fig. 6, plurality of lighting devices 622 of backlight module 620; Par. 0031); a data refresh module (Fig. 6, timing control unit 650; Par.  0034, 0036) configured to periodically refresh data at said groups of transistors, at a specified order, over time (Par. 0034, 0036, 0041, 0042 driving the pixels; Par. 0033 frame rate of 75Hz); and a backlight control module (Fig. 6, dimming control unit 630; Par. 0032, 0037) configured to dim the backlight units that spatially overlap one or more of the transistor groups whenever the data at said transistor groups is being refreshed by said data refresh module (Par. 0032, 0037, 0041, 0042 synchronizing the backlight dimming with the display refreshing, which reduces overall light arriving from the backlight unit to the driven pixels; Par. 0033 dimming rate of 300Hz).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the LCD and backlight of Lu can comprise the transistor groups and operate in the manner of Hsu. The motivation for doing so would have been to reduce the frame retained image and enhance the motion picture quality (Hsu Par. 0005).
Lu and Hsu do not disclose expressly the backlight control module is further configured to change at least one of: a frequency and a location of the dimmed backlight units; and a computer processor coupled to the tracker and the NED, wherein the processor receives the LOS of the user and further configured to instruct the backlight control module to change at least one of: the frequency and the location of the dimmed backlight units, based on the LOS of the user.  
Singhar discloses a display (Fig. 1, 110 display) with camera (Fig. 1, 105 camera) the backlight control module is further configured to change at least one of: a frequency and a location of the dimmed backlight units (Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions); and a computer processor coupled to the tracker and the NED, wherein the processor receives the LOS of the user and further configured to instruct the backlight control module to change at least one of: the frequency and the location of the dimmed backlight units, based on the LOS of the user (Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions).
Before the effective filing date of the claimed invention, it would have been obvious that the HMD of Lu and Hsu can include a camera to determine a gaze of a user and dim a backlight based on the gaze location as Singhar discloses. The motivation for doing so would have been to save power (Singhar Par. 0001).
Therefore, it would have been obvious to combine Singhar with Lu and Hsu to obtain the invention of claims 1, 12, and 20.
In regards to claim 2, Lu, Hsu, and Singhar, as combined above, disclose the user is operating a platform in which the HWD serves as a user-platform interface (Lu Par. 0013 utilizing the LCD in a head mounted display).  
In regards to claim 3, Lu, Hsu, and Singhar, as combined above, disclose the backlight units are controlled based on dynamics of a head of the user (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions).  
In regards to claim 4, Lu, Hsu, and Singhar, as combined above, disclose the processor is configured to increase the frequency of the backlight units whenever the head of the user moves faster (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions; Singhar Par. 0110 when the eyes are moving rapidly applying a new brightness level, i.e. changing the duty cycle/frequency; determining gaze being part of a head of a user).
In regards to claim 5, Lu, Hsu, and Singhar, as combined above, disclose the processor is configured to add latency to the backlight synchronization so that the backlight diming starts at a specified delay after the data refreshing, whenever the head of the user moves faster (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions; Singhar Par. 0061 changing a duty cycle/frequency occurs after a time threshold; Par. 0110 when the eyes are moving rapidly applying a new brightness level, i.e. changing the duty cycle/frequency; determining gaze being part of a head of a user).  
In regards to claim 6, Lu, Hsu, and Singhar, as combined above, disclose the backlight units are controlled based on destinations of the LOS of a head of the user (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions).  
In regards to claim 7, Lu, Hsu, and Singhar, as combined above, disclose the computer processor is configured to refresh the backlight units only in a specific region of the display (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions; Singhar Par. 0105 non-active backlight LEDs may be off, thus only refreshing the backlight in the active region).  
In regards to claim 8, Lu, Hsu, and Singhar, as combined above, disclose the computer processor is further configured to refresh the backlight units based on scene background (Singhar Par. 0065-0069 refreshing the backlight units of the GUI window, i.e. scene presented on the display, which becomes the active region, at which the user is gazing).  
In regards to claim 9, Lu, Hsu, and Singhar, as combined above, disclose the computer processor is further configured to refresh the backlight units based on the data displayed (Hsu Par. 0032, 0037, 0041, 0042 synchronizing the backlight dimming with the display refreshing, which reduces overall light arriving from the backlight unit to the driven pixels; Hsu Par. 0033 dimming rate of 300Hz).  
In regards to claim 13, Lu, Hsu, and Singhar, as combined above, disclose increasing the frequency of the backlight units whenever the head of the user moves faster (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions; Singhar Par. 0110 when the eyes are moving rapidly applying a new brightness level, i.e. changing the duty cycle/frequency; determining gaze being part of a head of a user).
In regards to claim 14, Lu, Hsu, and Singhar, as combined above, disclose adding latency to the backlight synchronization so that the backlight diming starts at a specified delay after the data refreshing, whenever the head of the user moves faster (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions; Singhar Par. 0061 changing a duty cycle/frequency occurs after a time threshold; Par. 0110 when the eyes are moving rapidly applying a new brightness level, i.e. changing the duty cycle/frequency; determining gaze being part of a head of a user).  
In regards to claim 15, Lu, Hsu, and Singhar, as combined above, disclose controlling the frequency and the location of the dimming based on destinations of the LOS of a head of the user (Singhar Par. 0059-0064 determining a position of a user’s gaze on a display, i.e. line of sight, and based on the position a duty cycle, i.e. frequency, of the backlight LEDs are changed in the regions of the display not being gazed at are changed to dim those regions).  
In regards to claim 16, Lu, Hsu, and Singhar, as combined above, disclose controlling the frequency of the dimming at destinations of the LOS of a head of the user based on scene background behind said destinations (Singhar Par. 0065-0069 refreshing the backlight units of the GUI window, i.e. scene presented on the display, which becomes the active region, at which the user is gazing).  
In regards to claim 17, Lu, Hsu, and Singhar, as combined above, disclose controlling the frequency of the dimming at destinations of the LOS of a head of the user based on data displayed at said destinations (Hsu Par. 0032, 0037, 0041, 0042 synchronizing the backlight dimming with the display refreshing, which reduces overall light arriving from the backlight unit to the driven pixels; Hsu Par. 0033 dimming rate of 300Hz).  
Claims 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, US-20100123839, Hsu, US-20070176883, and Singhar, US-20120288139, as combined above in regards to claims 1 and 12, in further view of Devara, US-20130141453.
In regards to claim 10 and the associated method claim 18, Lu, Hsu, and Singhar, do not discloses expressly the computer processor is further configured to refresh the backlight units at a high frequency whenever the data displayed comprises video.  
Devara discloses rendering symbological images dimmer than video (Par. 0043).
Before the effective filing date of the claimed invention, it would have been obvious to onve of ordinary skill in the art that video images require a higher brightness, i.e. high frequency, than symbological images, which can utilize low brightness, i.e. frequency, as Devara discloses. The motivation for doing so would have been to save power (Devara Par. 0003).
Therefore, it would have been obvious to combine Devara with Lu, Hsu, and Singhar to obtain the invention of claims 10 and 18.
In regards to claim 11 and the associated method claim 19, Lu, Hsu, and Singhar, do not discloses expressly the computer processor is further configured to refresh the backlight units at a low frequency whenever the data displayed comprises simple symbology.  
Devara discloses rendering symbological images dimmer than video (Par. 0043).
Before the effective filing date of the claimed invention, it would have been obvious to onve of ordinary skill in the art that video images require a higher brightness, i.e. high frequency, than symbological images, which can utilize low brightness, i.e. frequency, as Devara discloses. The motivation for doing so would have been to save power (Devara Par. 0003).
Therefore, it would have been obvious to combine Devara with Lu, Hsu, and Singhar to obtain the invention of claims 11 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	5/9/22








/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622